Citation Nr: 1426360	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a stress fracture of the right hip. 

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a stress fracture of the left hip. 

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a stress fracture of the right tibia. 

4.  Entitlement to an increased rating in excess of 10 percent for residuals of a stress fracture of the right tibia. 

5.  Entitlement to a compensable rating for ganglion cyst, left wrist, post operative. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board also notes that, in addition to the paper claims file, there are records contained in the Virtual VA and Veterans' Benefits Management Systems.  A review of the documents in those files reveals a March 2014 appellate brief and additional documents that are either duplicative or irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested at worst by limitation of extension of the thigh to 0 degrees, with no impairment of the femur.  

2.  The Veteran's left hip disability is manifested at worst by limitation of extension of the thigh to 0 degrees, with no impairment of the femur.  

3.  The Veteran's residuals of right tibial stress syndrome is primarily manifested by complaints of pain, but results in no more than slight disability.

4.  The Veteran's residuals of left tibial stress syndrome is primarily manifested by complaints of pain, but results in no more than slight disability.

5.  Residuals of the Veteran's post-operative ganglion cyst of the left wrist does not result in disfigurement of the head, face, or neck; or impairment of function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010-5255 (2013). 

2.  The criteria for a rating greater than 10 percent for left hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010-5255 (2013). 

3.  The criteria for a rating greater than 10 percent a right tibial disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5299-5262 (2013). 

4.  The criteria for a rating greater than 10 percent for a right tibia disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5299-5262 (2013). 

5.  The criteria for a compensable evaluation for ganglion cyst, left wrist, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2008, March 2009, and February 2013 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in June 2008, August 2009, and March 2013 that are determined to adequate for adjudication purposes, as they included a full review of the records and a physical examination of the Veteran in consideration of the rating criteria. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-510.  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7

Bilateral hip

The Veteran's hip disorders are rated under Diagnostic Code 5010-5255.  Diagnostic Code 5010 pertains to arthritis due to trauma, which is, in turn, rated on limitation of motion of the affected parts.  38 C.F.R. § 4.71a. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

For the purpose of rating disability for arthritis, the hips are considered major joints.  38 C.F.R. § 4.45(f) .

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013). 

Diagnostic Code 5251 provides a 10 percent rating when limitation of extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2013).

Under Diagnostic Code 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254. 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran filed for an increased rating for her right and left hip disorders in October 2007.  She underwent a VA examination in June 2008.  The Veteran reported that she developed right and left hip pain during basic training.  A bone scan showed bilateral stress fractures of the hips.  Her current hip pain was graded at a 5/6 out of 10 and she stated that it lasts several days, with the left more painful than the right.  It is brought on by prolonged standing and activities such as dancing.  

A physical examination showed the Veteran was in no distress.  In stance, her pelvis was level and gait was nonantalgic.  There was marked tenderness to gentle pressure over the hips.  Hip motion on the right included flexion to 90 degrees, extension to 0 degrees, internal rotation to 30 degrees, external rotation to 45 degrees, and abduction to 40 degrees.  Flexion was limited by her adipose tissue, rather than the hips per se.  There was pain at the limits of rotation bilaterally, but no additional limitation following repetitive motion.  An x-ray of the hips showed no acute bony abnormality and minimal degenerative changes.  

The Veteran underwent another VA examination in August 2009.  The examiner noted a diagnosis of arthritis of the bilateral hips.  She endorsed the following symptoms: pain, stiffness, heat, instability, lack of endurance, weakness, and fatigueability.  She stated that she experiences pain at a severity of 8 out of 10 at least three times per week.  She uses a cane, crutches, and a wheelchair to assist in ambulation.

Range of motion testing of the left hip showed flexion to 110 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Range of motion testing of the right hip showed flexion to 90 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Pain and tenderness were noted on objective examination. No additional limitations were shown after repetitive use.  X-rays showed a normal right hip and mild osteoarthritis with no evidence of fracture of the left hip.

In a January 2010 statement, the Veteran stated that since service, the arthritis has worsened.  She now walks with a cane for stability and has difficulty standing, walking, or sitting for any length of time and this has limited her choice of jobs and family activities.  

A VA examination was conducted in March 2013.  A physical examination showed ranges of motion of the right hip and left hip were as follows: flexion to 125 degrees, extension to 30 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees with no objective evidence of painful motion.  The examiner also noted that abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross her legs.  There were no additional limitations upon repetitive movement. 

The examiner also noted no tenderness or pain to palpation and normal muscle strength testing.  There was no evidence of ankylosis, malunion or nonunion of femur, flail hip joint or leg length discrepancy.  

The Veteran is currently in receipt of a 10 percent disability rating under Diagnostic Code 5255 for impairment of the femur with slight hip disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The selections of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957 (2010); Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

The evidence shows that the Veteran had limitation of extension of both thighs to 0 degrees at the June 2008 VA examination.  It appears he was assigned a rating under Diagnostic Code 5255 for a slight hip disability based on his painful limitation of motion.  See 38 C.F.R. § 4.59.  The evidence of record regarding the right and left hips does not provide a basis for assigning compensable ratings under Diagnostic Codes 5250, 5252, 5253 or 5254 based on the rating criteria.   The objective medical evidence does not show that at any time during this appeal that the Veteran has had limitation of flexion to 45 degrees, limitation of abduction to produce lost motion beyond 10 degrees, or that the Veteran could not cross her legs. Also, there is no showing with respect to limitation of rotation that the Veteran was unable to toe-out more than 15 degrees in either leg.  Finally, ankylosis and flail joint are not shown.  Therefore, ratings under these alternative diagnostic codes are not applicable.  

The Board has considered the Veteran's statements regarding the severity of her bilateral hip disorders.  The Veteran is competent and credible in her statements.  However, the Board finds the objective findings of the VA examiners to be more probative in assigning a rating based on the criteria, as the findings are based on a physical examination of the Veteran.  In sum, there is a complaint of pain on motion, without significant limitation of motion in any plane of motion.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The Board acknowledges the Veteran's complaints of functional impairment, to include pain on movement.  However, the competent medical evidence reflects that the assigned 10 percent ratings properly compensate the Veteran for the extent of functional loss resulting from her disorders.  In sum, neither pain nor any other factor further limits motion than that contemplated by the current 10 percent evaluation.

For these reasons, and upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased ratings in excess of 10 percent for bilateral hip disorders.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Bilateral tibial disorders

The Veteran is currently assigned 10 percent ratings for residuals of stress reactions of the bilateral tibias under 5299-5262.  

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.   A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

The Veteran underwent a VA examination in June 2008.  The tibia showed no gross deformity upon examination.  Sensation was intact to touch; however, tenderness to gentle palpation was noted along the entire leg.  X-rays showed no evidence of current stress fracture and no osseous or soft tissue abnormalities.  

The Veteran also underwent VA examinations in August 2009 for her ankles and knees, due to claims of service connection for arthritis of the bilateral feet.  Although the examiner noted symptoms of arthritis, the VA examiner opined that these symptoms were not due to residuals of stress fractures of the bilateral tibias.  The RO issued a December 2010 decision in which it denied service connection for arthritis of the bilateral legs, as secondary to residuals of stress fractures of the bilateral tibias.  

At the March 2013 VA examination, the Veteran complained of continued pain in the lower legs.  A physical examination showed full range of motion of the knees with no objective evidence of pain upon motion.  The examiner noted no tenderness or pain to palpation for joint line or soft tissues.  The muscle strength testing was normal and no functional loss was found of the bilateral lower extremities.  The examiner noted medial tibial stress syndrome of the bilateral lower extremities.  

Based on these findings, the Board finds that ratings in excess of 10 percent are not warranted.  In this respect, the credible lay and medical evidence establishes that the Veteran's residuals of bilateral tibial stress reactions are not manifested by functional impairment.  Although the Veteran complains of pain, the objective medical findings do not show any impairment in limitation of motion or function.  Therefore, it is not found that her bilateral tibial stress reactions result in more than subjective pain, comparable to slight knee or ankle disabilities.  The Board finds that the VA examinations and x-ray report to be of greater probative value in evaluating the Veteran's claim, as they specifically address her bilateral tibia injuries and indicate essentially normal findings with regard to adjacent structures.  Likewise, range of motion testing of the knees during the VA examinations revealed essentially normal findings, and notably, pain on movement was not reported during the March 2013 VA examination.  Additionally, anterior instability, posterior instability, and medial-lateral instability tests were normal.  Pertinently, there are no medical findings to the contrary with regard to the x-ray, range of motion, or instability findings.    Finally, the evidence during the period under consideration does not indicate that the Veteran required any assistive devices for ambulation.   

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The Board acknowledges the Veteran's complaints of pain; however, she did not complain of flare-ups at the March 2013 VA examination.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The examination report also indicates that there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing after repetitive use. 

The Board additionally notes that there is no evidence of ankylosis, instability or giving way, frequent episodes of locking of the knee, or disability caused by cartilage removal.  Thus, Diagnostic Codes 5256, 5257, 5258, and 5259 do not apply in this case.  

The Board has considered the Veteran's lay statements regarding the severity of her disabilities.  The Veteran is competent and credible to provide evidence of the symptoms she feels and sees.  However, the Board finds that the objective medical evidence is more probative in assigning a rating in accordance with the rating criteria.  

For these reasons, and upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased ratings in excess of 10 percent for bilateral tibial disorders.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Ganglion cyst, left wrist, post-operative

The Veteran contends that she warrants a compensable rating for her ganglion cyst, left wrist, post-operative.

The VA rating schedule contains no diagnostic code specifically applicable to rating a ganglion cyst of the wrist; therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In this case, the RO initially rated the disability under Diagnostic Code 7819 as benign skin neoplasms which are rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819. Because the underlying rating criteria pertain to the skin, the Board notes that the regulations relating to rating skin disabilities were revised, effective October 23, 2008. However, those revised provisions are applicable only to claims received on or after October 23, 2008. Because the current claim was received prior to that date and the Veteran has not requested that her claim be considered under the revised criteria, those revisions do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23, 2008). 

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent rating for area or areas exceeding 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2). A 10 percent rating is warranted for scars that are superficial, unstable or painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

Limitation of motion of the wrist is rated under DC 5215. A 10 percent rating is warranted for both the major and minor extremities if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, DC 5215. This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code. A higher rating is available under DC 5214, which requires evidence of ankylosis.

The Veteran underwent a VA examination in June 2008.  The examiner noted a "scar to left wrist 6cm x 0.25cm, wrist otherwise normal."  An x-ray of the left wrist was normal.  

At a March 2013 VA examination, the Veteran reported having a ganglion cyst of the left wrist with removal and residual scar.  The examiner reported that the scarring does not cause disfigurement of the head neck and face.  The Veteran also had no systemic manifestations due to skin disease and has not been treated with any oral or topical medications.  The scar does not cause functional limitation of the left wrist.  The Veteran denied that the scar was painful or unstable.  
 
Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for her ganglion cyst, left wrist, post-operative. 

The Veteran had a cyst in service that was surgically removed.  Physical examinations show the Veteran has no pain and no functional loss.  The scar is 6cm x 0.25 cm and is stable.  The Veteran takes no medication to treat the scar.  There was no impact on the Veteran's ability to work.  

The foregoing evidence simply does not show that the Veteran's cyst satisfies the criteria for a compensable evaluation for scars or impairment of function set forth at Diagnostic Codes 7801-7805, 7819.  

The Board has considered the Veteran's statement that she is entitled to a compensable rating for this scar; however, neither the lay nor the medical evidence establishes that the scar warrants a compensable rating pursuant to the rating criteria.  The observable symptoms that the Veteran described simply do not satisfy the criteria for a compensable evaluation.  

In sum, there is a relatively small scar that is not tender or painful and does not result in limitation of function.  For these reasons, and upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim a compensable rating for a post-operative ganglion cyst of the left wrist.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration

The Board has also considered whether the case should be referred to the Director of the Compensation and Pension Service for extraschedular consideration. In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are adequate, and no referral is required. Thun, 22 Vet. App. at 115-116; VAOPGCPREC 6-96. The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's hip disorders, tibial disorders, or ganglion cyst that would render the schedular criteria inadequate.

Unemployability

As a final point, the Board notes that in evaluating the Veteran's claims, there is evidence that she is unemployed but she does not meet the schedular criteria for TDIU consideration. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board acknowledges that the Veteran is currently in receipt of Social Security Disability benefits; however, that determination was based on a consideration of her total physical picture, rather than on the service-connected disorders.  See 38 C.F.R. § 4.16.  The VA examiners found that the Veteran did not experience significant functional loss due to her service-connected disorders.  Therefore, a TDIU rating is not raised by the record.  


ORDER

An increased rating in excess of 10 percent for residuals of a stress fracture of the right hip is denied. 

An increased rating in excess of 10 percent for residuals of a stress fracture of the left hip is denied. 

An increased rating in excess of 10 percent for residuals of a stress fracture of the right tibia is denied. 

An increased rating in excess of 10 percent for residuals of a stress fracture of the right tibia is denied. 

A compensable rating for ganglion cyst, left wrist, post-operative is denied. 



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


